El Juez Asociado Se. del Toeo,
emitió la opinión del tribunal.
El presente es nn pleito sobre tercería de dominio. Manuel Jordán Correa entabló demanda en la Corte de Distrito de Arecibo contra Federico A. G-ómez y Juan Bautista Ro-mán, alegando que Gómez babía obtenido en la propia corte una sentencia a su favor en el pleito que siguiera contra Ro-mán en cobro de pesos, y que para ejecutar dicha sentencia había embargado como de la propiedad de Román cierta finca de 29 cnerdas de terreno, situada en el barrio de Caguana, de Utuado, dentro de la cual estaban comprendidas 20 cuerdas pertenecientes al tercerista Jordán. Alegándose además en la demanda que Jordán tenía la posesión de las 20 cuerdas como único dueño que era de ellas.
El démandado Román fue emplazado debidamente y, co-mo no contestara, fué anotada su rebeldía de acuerdo con la ley. El otro demandado Gómez contestó, en 16 de diciembre de 1908, negando que las 20 cuerdas a que se refería la de-manda formaran parte de las 29 por él embargadas y que pertenecieran al tercerista Jordán, y alegando además, que Juan Bautista Román desde el 12 de abril de 1880, adquirió de José Julián Román la finca embargada, cuyo dominio se hallaba inscrito en el registro a favor de Juan Bautista Ro-mán, y que el 9 de- diciembré, y sin que a ello se opusiera el tercerista Jordán, adquirió la finca en cuestión en pública su-basta, pasando a ser en tal virtud de su propiedad.
Celebrado el juicio, la corte dictó sentencia en contra del tercerista y el tercerista interpuso el presente recurso de ape-lación.
Examinadas las alegaciones y las pruebas, se llega a la conclusión de que se ha justificado cumplidamente que las 20 cuerdas reclamadas por Jordán están comprendidas dentro de las 29 embargadas por Gómez.
*153No existe, pues, ’duda alguna con respecto a la identifica-ción de la finca, y la cuestión a resolver queda circunscrita a determinar cuál es el verdadero dueño de las 20 cuerdas en cuestión, si Jordán o Gómez.
Son hechos probados en el pleito que Gómez en un caso que siguiera en cobro de pesos contra Juan Bautista Román, obtuvo a su favor una sentencia, y que, para ejecutarla, bizo embargar la finca de 29 cuerdas, que aparecía inscrita en el registro de la propiedad a favor de Juan Bautista Román.
El remate de la finca embargada se señaló para el día 9 de diciembre de 1908. La demanda de tercería de Jordán contra Román y Gómez se archivó en la secretaría de la corte de distrito dos días antes, o sea el 7 de diciembre de 1908, y se anotó en el registro de la propiedad un día antes, o sea el 8 de diciembre de 1908. El remate se celebró en el día señalado, y por tanto, al adquirir la finca y al inscribirla luego en el re-gistro, Gómez conocía por los libros del registro, que una por-ción de ella se reclamaba judicialmente por Jordán como de su propiedad exclusiva,, y él no puede alegar en tal virtud la condición de tercero inocente en cuanto a la adquisición. de las referidas 20 cuerdas. El adquirió con conocimiento de la existencia del pleito y él debe estar y pasar por las resultan-cias del mismo.
Veamos cuáles son esas resultancias. La prueba demues-tra: Que allá por el año de 1880 José Julián Román vendió a Juan Bautista Román la finca de 29 cuerdas, venta que se ins-cribió en la antigua Anotaduría de Hipotecas. Escritura otorgada ante el Notario Alfonzo, en Utuado el 12 de abril de 1880, y certificaciones del Registrador de la Propiedad de Arecibo, obrantes en los autos.
Que Juan Bautista Román, a virtud de un contrato celebra-do el 2 de octubre de 1898, con Juan Antonio Santiago, en-tregó a éste entre otras la finca de 29 cuerdas. Esta transfe-rencia de dominio no se inscribió en el registro de la propie-dad. Contrato privado de la indicada fecha hecho constar por escrito y acto de conciliación celebrado en el juzgado mu*154nicipal de Utuado el 15 de julio de 1899, que figuran en el récord.
Que allá por el año de 1902 Tomás Negrón interpuso de-manda contra Juan Bautista Román y embargó como de Ro-mán la finca de 29 cuerdas, y que entonces Santiago estable-ció demanda de tercería contra Negrón y Román y obtuvo un fallo a su favor declaratorio de que la finca pertenecía a Santiago y no a Román. Certificación del acta del juicio, folios 33 y siguientes de la transcripción.
Que en pleito seguido por Manuel Jordán Correa contra Juan Antonio Santiago, en cobro de pesos, obtuvo Jordán una sentencia a su favor, y para ejecutarla, se embargó una finca de veinte cuerdas, que fue luego adjudicada a Jordán el 3 de octubre de 1905. Ya bemos consignado que se ba demostrado que la finca de 20 cuerdas es parte de la de 29. Escritura otorgada ante el Notario Alfonzo en Utuado el 3 de noviembre de 1905, que aparece en los autos.
Y que allá por el año de 1905, Agustín Viruet, en pleito se-guido contra Juan Bautista Román, embargó como de la pro-piedad del demandado la finca de 20 cuerdas y que entonces Manuel Jordán Correa interpuso demanda de tercería recla-mando dichas 20 cuerdas como suyas, habiéndose resuelto la tercería a favor de Jordán el 6 de noviembre de 1905. Cer-tificación obrante a los folios 27 y siguientes de la transcrip-ción.
Las pruebas practicadas demuestran, pues, que si bien la finca de 29 cuerdas perteneció a Juan Bautista Román y se inscribió y continuó inscrita a su nombre en el registro de la propiedad, es lo cierto que Román transfirió su derecho a Santiago desde el año de 1898, y que de Santiago pasó tal derecho a Jordán, en cuanto a 20 cuerdas, desde el año de 1905.
El resultado de las pruebas perjudica al demandado Gró-' mez, porque él, como hemos establecido, no tiene la condición de tercero inocente, ya que al adquirir conocía por el registro la existencia de este pleito y aceptó el riesgo del mismo.
La anotación de la demanda en- este caso se tomó a virtud *155de lo prescrito en el artículo 91 del Código de Enjuiciamiento Civil, que copiado a la letra, dice así:
‘ ‘ Cuando en una acción que afecte al título o al derecho de pose-sión de una propiedad inmueble, el demandante al tiempo de pre-sentar la demanda, y el demandado al tiempo de presentar la con-testación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar para su anotación al regis-trador del distrito en que radicare la propiedad o parte de ella, un aviso de la cuestión litigiosa pendiente, el cual contendrá los nombres y ape-llidos de las partes, el objeto de la demanda o contestación, y la des-cripción de la propiedad en litigio. Sólo desde el día de la presenta-ción del aviso para ser anotado se considerará que el comprador o la persona que adquiera un gravamen sobre la propiedad litigiosa, tiene conocimiento, para los efectos legales, de la acción pendiente contra las partes designadas por sus nombres verdaderos.”
T comentando preceptos de ley similares a los nuestros, la Corte Suprema de California lia establecido la siguiente doc-trina :
“Si con anterioridad a la venta hecha para el cobro de una hipo-teca el acreedor inició una acción para establecer sus derechos, y pre-sentó la notificación de encontrarse pendiente de resolución una acción establecida anteriormente, el hecho de haberse presentado tal notificación hace que se considere a los compradores por virtud de la venta en cobro de la hipoteca con conocimiento de las cuestiones que se ventilaban en dicho pleito; y por consiguiente, no son compradores inocentes. ’ ’
Randall v. Duff., 79 Cal., 116.
“Si A establece una acción contra B para reivindicar una pro-piedad y presenta una notificación de estar pendiente de resolución otra acción establecida anteriormente, y durante la pendencia de la acción, y después de haberse hecho la notificación de encontrarse pen-diente de resolución otro pleito establecido anteriormente, C compra a B la finca, y posteriormente se dicta sentencia contra B, dicha sen-tencia obliga a C y le impide entrar en el dominio de la propiedad comprada. ’ ’
Calderwood v. Tevis et al., 23 Cal., 336.
Pero existen otras circunstancias que hemos tenido en cuenta para llegar a la conclusión que dejamos establecida.
*156Si algún derecho pudiera asistir al demandado Gómez en este caso, tal derecho estaría solamente fundado en el regis-tro de la propiedad, y siendo esto así, es justo que se tengan en cuenta todas las circunstancias del registro, así las fa-vorables como las adversas.
Además de la anotación de la demanda de tercería, cuyo efecto hemos estudiado y fijado anteriormente, figuraban ano-tados en el registro dos embargos, que el registrador en las certificaciones que ha expedido en este caso, ha hecho figurar como cargas y que como cargas aparecen consignados expre-samente en la misma escritura notarial otorgada por el marshal del distrito a favor del demandado G-ómez el 22 de enero de 1909, e inscrita en el registro el 15 de abril de 1909.
El primero de dichos embargos fué trabado en 1902 a ins-tancia de Tomás Negrón y para anotarlo, fué que se trasladó la inscripción de la finca de 29 cuerdas hecha en la antigua Anotaduría, a los modernos libros del registro. El segundo se verificó a instancias de Agustín Viruet en 1905. Si el deman-dado como es natural y propio en tales casos, indagó acerca del origen de los embargos, debemos presumir que examinó los autos de los pleitos en que fueron decretados, y si así lo hizo, es necesario concluir que él actuó con el conocimiento exacto de que la finca que embargaba no pertenecía a su deu-dor Bomán.
Atendidas, pues, todas .las circunstancias de este caso, es necesario concluir, porque así lo requieren de consuno la jus-ticia y la ley interpretada rectamente, que debe ser fallado en contra del demandado y a favor del demandante, debiendo en tal virtud declararse con lugar el recurso y revocarse la sentencia apelada, dictándose en su lugar otra por esta Corte Suprema que decida, que las veinte cuerdas de terreno descri-tas en la demanda que forman parte de la finca de veinte y nueve cuerdas inscrita en el registro, no pertenecen ni a Juan Bautista Bomán ni a Federico A. Gómez, sino a Manuel Jor-dán Correa, y que en su consecuencia, deben cancelarse la ano-tación de embargo y la inscripción hechas a favor del deman-*157dado Gómez en el registro de la propiedad. En cnanto a las costas, creemos que cada parte debe pagar las suyas.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary y Wolf.
Jueces disidentes: Sres. Presidente Hernández y Aso-ciado Aldrey.